Appeal from an order of County Court, Clinton County, which dismissed a writ of habeas corpus. Appellant maintains this habeas corpus proceeding addressed to a purported failure of the Kings County Court to ask him whether there was legal cause to show why judgment should not be pronounced in accordance with section 480 of the Code of Criminal Proceedure. The writ has been dismissed by the County Court of Clinton County, apparently on the ground the proof of the proceedings in Kings County did not clearly show that there was a failure to comply with the statute. Portions of the stenographic minutes are reproduced in the record; but the assistant attorney-general assigned to this case, in an affidavit filed on the appeal, states that he made an investigation of the minutes of the Bangs proceeding and “ there is a reasonable doubt as to whether there was a proper compliance with section 480” of the code. The Attorney-General, with the concurrence of the District Attorney of Kings, therefore recommends that the appellant be returned to the Kings County Court for resentenee. Order reversed and writ sustained, and relator remanded to the County Court of Kings County. Bergan, J. P., Gibson, Herlihy and Reynolds, JJ., concur.